Case 1:19-mj-00434-RSK ECF No. 1 filed 12/11/19 PagelD.1 Page 1 of1

AO 106 (Rev. 04/10) Application for a Search Warrant

 

 

UNITED STATES DISTRICT COURT

for the
Western District of Michigan

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

Room 240, 2590 Capital Ave SW,
Battle Creek, MI 49015

Case No. 1:19-MJ-434

ee

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A.

located in the Western District of Michigan , there is now concealed (identify the

person or describe the property to be seized):
See Attachment B.

 

The basis for the search under Fed. R. Crim. P. 41(¢) is (check one or more):
mM evidence of a crime:
om contraband, fruits of crime, or other items illegally possessed;
wm property designed for use, intended for use, or used in committing a crime;
(1a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 U.S.C. §§ 846 and Conspiracy to distribute and possess with intent to distribute methamphetamine
841(a)(1) and a detectable amount of cocaine, cocaine base, heroin and

3,4-methylenedioxymethamphetamine.
The application is based on these facts:

See attached Continuation.

a Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

  

 

fA Applicant n signature
SA Josh Reinsch, HSI-ICE

Printed name and title

 

Sworn to before me and signed in my presence.

Date: 12/11/2019 << Saf

Judge’s signatuffe se

City and state: Grand Rapids, Michigan Ray Kent, U.S. Magistrate Judge

Printed name and title
